  Case 19-02134-GLT        Doc 177     Filed 09/10/19 Entered 09/10/19 16:34:54          Desc Main
                                      Document      Page 1 of 2
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA
__________________________________________
In re:                                       :    Case No. 18-24070-GLT
                                             :    Chapter 7
OneJet, Inc.                                 :
                                             :
             Debtor.                         :
__________________________________________:
                                             :
Woody Partners, et. al.,                     :    Adversary No. 19-02134-GLT
                                             :    Related Dkt. No. 101, 165, 166, and 174
                                             :
             Plaintiffs,                     :
v.                                           :
                                             :
Matthew R. Maguire et. al.,                  :    Hearing Date and Time:
                                             :    September 26, 2019 at 2:00 p.m.
                                             :
             Defendants.                     :
__________________________________________:

                       CERTIFICATION THAT BRIEFING COMPLETED

        I hereby certify that briefs in the above-captioned matter regarding Defendant Robert Lewis’
Motion to Disqualify Counsel (Dkt. 101) have been filed by the parties and the matter is ready for trial
or other disposition by the Court.




                                                   DEL SOLE CAVANAUGH STROYD LLC

Date: September 10, 2019                           /s/ Patrick K. Cavanaugh
                                                   Patrick K. Cavanaugh
                                                   PA ID No. 72960
                                                   Zachary N. Gordon
                                                   PA ID No. 318808
                                                   pcavanaugh@dscslaw.com
                                                   zgordon@dscslaw.com
                                                   Counsel for Defendant Robert Lewis

                                                   3 PPG Place, Suite 300
                                                   Pittsburgh, PA 15222
                                                   Tel: (412) 261-2393
                                                   Fax: (412) 261-2110
  Case 19-02134-GLT          Doc 177    Filed 09/10/19 Entered 09/10/19 16:34:54           Desc Main
                                       Document      Page 2 of 2
                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Certification was

served on this date using this Court’s electronic filing system:

Robert O. Lampl
John P. Lacher                                            Brian W. Bisignani
James R. Cooney                                           John N. Joseph
David L. Fuchs                                            Post & Schell, P.C. 1869
Ryan J. Cooney                                            Charter Lane, Suite 102
Sy O. Lampl                                               Lancaster, PA 17601
223 Fourth Avenue, 4th Fl.                                bbisignani@postschell.com
Pittsburgh, PA 15222                                      jjoseph@postschell.com
rlampl@lampllaw.com                                       (Counsel for Matthew R. Maguire and Patrick
jlacher@lampllaw.com                                      Maguire)
jcooney@lampllaw.com                                      Keith E. Whitson
dfuchs@lampllaw.com                                       Stephanie A. Short
slampl@lampllaw.com                                       Schnader Harrison Segal & Lewis, LLP
(Counsel for Plaintiffs)                                  120 Fifth Avenue, Suite 2700 Pittsburgh, PA
                                                          15222
Christopher P. Parrington                                 kwhitson@schnader.com
Andrew R. Shedlock                                        sshort@schnader.com
Daniel Carmeli                                            (Counsel for David Minnotte)
Kutak Rock LLP
60 South Sixth Street                                     Emma R. Donahey
Suite 3400                                                Gerald J. Stubenhofer, Jr.
Minneapolis, MN 55402                                     McGuire Woods
Christopher.Parrington@kutakrock.com                      Tower Two-Sixty
Andrew.Shedlock@kutakrock.com                              260 Forbes Avenue, Suite 1800
Daniel.carmeli@kutakrock.com                              Pittsburgh, PA 15222
(Counsel for Boustead Securities, LLC, and                edonahey@mcguirewoods.com
Robert Campbell)                                          gstubenhofer@mcguirewoods.com
                                                          (Counsel for Melvin Pirchesky)


Date: September 10, 2019                              /s/ Patrick K. Cavanaugh
                                                      Patrick K. Cavanaugh
